 Case 1:17-cv-01136-PLM-PJG ECF No. 51 filed 11/29/18 PageID.232 Page 1 of 2



                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION
                                  _________

 VERNON OARD,

        Plaintiff,                                Hon. Paul L. Maloney

 v.                                               Case No. 1:17-cv-1136

 MUSKEGON COUNTY, et al.,

        Defendants,
 ________________________________/

                                         ORDER

       The Court conducted a status conference on November 29, 2018, at which

counsel for all parties appeared either in person or by telephone. (Minutes, ECF

No. 50). Having considered the parties’ oral submissions, and for the reasons stated

on the record, it is necessary to require further briefing in this matter. Accordingly,

       IT IS ORDERED that defendants shall, within in fourteen days of the date of

this Order, file a brief regarding the assertion of privileges as to a memorandum and

notes authored by Circuit Judge Timothy Hicks.          Defendants shall also provide

chambers for the undersigned judicial officer with a marked copy of the documents

using a color-coded system to indicate which privilege applies to various parts of the

documents.

       IT IS FURTHER ORDERED that plaintiff shall have seven days following

the filing of defendants’ brief to file a response.
Case 1:17-cv-01136-PLM-PJG ECF No. 51 filed 11/29/18 PageID.233 Page 2 of 2



     IT IS SO ORDERED.

Date: November 29, 2018           /s/ Phillip J. Green
                                  PHILLIP J. GREEN
                                  United States Magistrate Judge




                                    2
